                          UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                       OFFICE OF THE CLERK

                                         362 U.S. COURTHOUSE
                                         517 E. WISCONSIN AVE
                                         MILWAUKEE, WI 53202

STEPHEN C. DRIES                                                                    TEL: 414-297-3372
    CLERK                                                                           FAX: 414-297-3253
                                                                                   www.wied.uscourts.gov

                                         October 30, 2019


   Mr. David Juarez
   4000 Maryland Avenue Apt 125
   Racine, WI 53405


          Re:      Juarez v. Kenosha County Sheriff's Department et al
                   Case No. 19-cv-01593

   Dear Mr. Juarez:

          This case has been assigned to the Honorable Pamela Pepper. Enclosed please find a form
   regarding magistrate judge jurisdiction for your consideration.

           Please complete and submit the magistrate judge jurisdiction form within 21 days of the
   date of this letter.

                                                       Very truly yours,



                                                       STEPHEN C. DRIES
                                                       Clerk of Court

                                                       s/D. Satterwhite
                                                       Deputy Clerk




                Case 2:19-cv-01593-PP Filed 10/30/19 Page 1 of 1 Document 4
